                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


REGINALD E. JONES, JR.,

               Petitioner,

       v.                                                  Case No.

DARRYL FORTÉ, Jackson County Sheriff;
and DIANA TURNER, Director of the
Jackson County Department of Corrections,

               Respondents.


                VERIFIED PETITION FOR WRIT OF HABEAS CORPUS

       Petitioner Reginald E. Jones, Jr., a defendant in a pending State of Missouri criminal

proceeding, seeks a writ of habeas corpus under 28 U.S.C. § 2241 to remedy his detention by

Respondents in violation of the Constitution of the United States.

                                        INTRODUCTION

   1. This case challenges the State of Missouri’s authority to retry Petitioner after his first trial

       ended in a mistrial that was declared over his objection and without a finding of manifest

       necessity. Petitioner will be unlawfully subjected to a second trial in violation of the

       Double Jeopardy Clause unless this Court grants a writ of habeas corpus.

                                        JURISDICTION

   2. This action arises under the Constitution of the United States.

   3. This Court has jurisdiction under 28 U.S.C. §2241, Art. I, § 9, cl. 2 of the Constitution of

       the United States, and 28 U.S.C. § 1331, as Petitioner is currently in custody in violation




        Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 1 of 16
   of the Constitution of the United States. This Court may grant relief pursuant to

   28 U.S.C. § 2241 and the All Writs Act, 28 U.S.C. § 1651.

4. Venue is proper in this Court pursuant to 28 U.S.C. § 2241(d) because Petitioner is

   physically present and in the custody of Respondents within the Western District of

   Missouri.

5. Divisional venue is proper in the Western Division pursuant to Local Rule 3.2(a)(1)(A).

                                         PARTIES

6. Petitioner, Reginald E. Jones, Jr., is a citizen of the United States. He is currently

   incarcerated in the Jackson County Detention Center pending trial in the Circuit Court of

   Jackson County, Missouri.

   Although this is not a petition for post-conviction relief, Petitioner provides the following

   information pursuant to Local Rule 9.2(b):

   a.      Petitioner’s full name is Reginald E. Jones, Jr. He does not have a prison number.
   b.      Respondent Diana Turner is the Director of the Jackson County Department of
           Corrections. Respondent Darryl Forte is the Jackson County Sheriff.
   c.      Petitioner is detained at the Jackson County Department of Corrections.
   d.      There is no sentence currently imposed. Petitioner is being held in custody
           contrary to the laws of the United States.
   e.      There has been no sentence imposed. The underlying cause of action is 1716-
           CR05241-01 (Missouri State Court, 16th Judicial Circuit).
   f.      There has been no sentence imposed.
   g.      Petitioner has at all times maintained his innocence.
   h.      The jury was discharged over the objection of Petitioner without reaching a
           verdict.
   i.      The appeals in this case are as follows: State ex rel. Reginald Jones v. The
           Honorable Kevin Harrell, cause number WD82877, in the Missouri Court of
           Appeals, Western District, summarily denied, without reasons, on June 14, 2019
           Petitioner subsequently sought relief in the form of a writ of prohibition from the
           Missouri Supreme Court in a case styled State ex rel. Reginald E. Jones, Jr., v.
           The Honorable Kevin Harrell, cause number SC97955. The petition was
           summarily denied without prejudice on June 20, 2019.
   j.      No previous petition or motion for habeas corpus relief has been filed.
   k.      Paige Bremner, 324 E. 11th St, 20th Floor, 64106, is Petitioner’s lead attorney in
           the underlying cause of action.


                                              2




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 2 of 16
   l.      Detailed factual allegations are provided below.
   m.      Petitioner seeks to proceed in forma pauperis. A verified motion has been filed
           with the Court.

7. Respondent Darryl Forté is the Sheriff of Jackson County, Missouri. He is responsible for

   the Jackson County Detention Center and is Petitioner’s legal custodian. He is sued in his

   official capacity only.

8. Respondent Diana Turner is the Director of the Jackson County Department of

   Corrections. She is responsible for day-to-day operation of the Jackson County Detention

   Center and is Petitioner’s immediate custodian. She is sued in her official capacity only.

                              FACTUAL ALLEGATIONS

9. Petitioner is the defendant in a pending State of Missouri criminal case styled State of

   Missouri v. Reginald E. Jones, Jr., cause number 1716-CR05241-01. He is charged with

   two counts of murder in the first degree and two counts of armed criminal action by way

   of an indictment that was returned on February 2, 2018.

10. Petitioner’s case proceeded to trial on June 4, 2019. The petit jury was sworn on

   June 5, 2019, at which time jeopardy attached.

11. The matter was submitted to the jury for deliberations on June 11, 2019.

12. On Wednesday, June 12, 2019, the jury informed the court that it had reached a verdict as

   to some, but not all, counts.

13. Based on a question sent to the court by the jury, Defendant drew the reasonable

   inference that the jury intended to acquit him on at least one of the murder charges.

   Specifically, the jury’s question asked if Defendant’s self-defense claim as to Count I

   applied to Count III.




                                             3




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 3 of 16
14. The court recessed for the evening after determining that a mandatory definition had been

   omitted from one of the verdict directing instructions. Both parties were instructed to

   research the issue and provide argument to the court by email.

15. In its email to the court about the instructional issue, counsel for the State of Missouri

   recommended the court declare a mistrial on all counts based on the questions asked, the

   issues with the instructions, and the potential for appellate issues. However, counsel for

   the State also provided a memorandum to the court stating that the instructional issue

   could be fixed by submitting a corrected instruction.

16. Defendant consented to submission of an amended instruction but objected to a mistrial.

17. Deliberations resumed the next day, June 13, 2019. The following subsequently occurred:

   (i) the jury sent a letter to the court asking for instructions on changing its foreman; (ii)

   after a bench conference, the parties agreed to read the correct sudden passion

   definitional instruction to the jury; (iii) one juror pulled aside the court’s clerk and asked

   for advice if some jurors were unwilling to follow instructions; and (iv) the jury sent a

   letter to the court asking what to do if some jurors were unable to follow the instructions,

   and asking what to do if some jurors did not appear to understand the instructions.

18. Counsel for the State again recommended a mistrial. In contrast, defense counsel

   requested the following remedial measures: (i) an instruction to the jurors that they must

   follow the court’s instructions; (ii) an instruction, based on the prior days communication

   from the jury that it had reached verdicts on some counts, directing the jury to return

   verdicts on any of the counts where it was unanimous; and (iii) any other instructions

   necessary to avoid a mistrial. The State opposed all of these proposed remedies.




                                              4




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 4 of 16
19. After conferring with the parties, the court brought the jurors into open court and asked

   the jury if there was an agreement as to some, but not all, counts. Once again, the jury

   foreman stated that the jury was unanimous on some counts. The court then asked the

   foreman if there were some jurors unwilling to follow the court’s instructions. The

   foreman answered in the affirmative. The court asked if further deliberations would be

   helpful. The foreman answered in the negative.

20. The court sent the jury back to deliberate. It did not instruct the jurors that they must

   follow the court’s instructions, nor did it direct the jury to return verdicts on those counts

   to which they were unanimous.

21. After the jury had retired, the court asked for the positions of the parties. Counsel for the

   State recommended a mistrial. Petitioner objected to a mistrial and asserted that it would

   violate his right to be free from double jeopardy, as guaranteed by the Fifth, Sixth, and

   Fourteenth Amendment to the Constitution of the United States. He again argued that

   there were remedial measures available to the court short of a mistrial. Examples

   proffered by Petitioner’s counsel included an instruction to the jury that it must follow the

   court’s instructions, an Allen charge (generally referred to as a “hammer” instruction in

   Missouri), and an instruction directing the jury to complete verdict forms for those counts

   on which it was unanimous because—on those counts at least—the jurors apparently

   followed the court’s instructions. The State maintained the position that a mistrial should

   be granted over Petitioner’s objection on all counts.

22. Counsel for Petitioner continued her objection by noting that it was apparent through the

   jury’s questions about the alleged victim’s actions as initial aggressor (alleged in Count I)

   that the jury was prepared to acquit on Count I. It was also likely, given the jury’s



                                              5




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 5 of 16
   question about sudden passion that there was a substantial likelihood that the jurors were

   considering Voluntary Manslaughter under Count III, and that Count III was the source

   of any deadlock. Petitioner’s counsel argued that the State was seeking a mistrial to avoid

   an acquittal on some or all counts. Counsel for the State did not refute this argument.

23. The court subsequently expressed concern that the jury might return verdicts on the

   armed criminal action counts only, which could not be accepted without agreement on the

   underlying felonies. Petitioner’s counsel argued that this was not a reason to refrain from

   receiving the verdicts, as the court could reject them for not being in proper form if this

   actually happened.

24. A mistrial was declared—over Petitioner’s objection—on June 13, 2019. No finding of

   manifest necessity was made by the trial court prior to granting the mistrial. Indeed, the

   court did not set forth factual findings on the record other than a declaration that at least

   one juror’s unwillingness to follow the court’s instructions was troubling and a

   declaration that the jury was deadlocked.

25. Petitioner sought relief in the form of a writ of prohibition from the Missouri Court of

   Appeals in a case styled State ex rel. Reginald Jones v. The Honorable Kevin Harrell,

   cause number WD82877. The petition was summarily denied on June 14, 2019.

26. Petitioner subsequently sought relief in the form of a writ of prohibition from the

   Missouri Supreme Court in a case styled State ex rel. Reginald E. Jones, Jr., v.

   The Honorable Kevin Harrell, cause number SC97955. The petition was summarily

   denied without prejudice on June 20, 2019.

27. Petitioner is currently set to be retried beginning June 24, 2019.




                                              6




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 6 of 16
                                  LEGAL STANDARD

28. A person may petition for a writ of habeas corpus if he is “in custody in violation of the

   Constitution or laws or treaties of the United States[.]” 28 U.S.C. § 2241(b)(3).

29. “The writ of habeas corpus does not act upon the prisoner who seeks relief, but upon the

   person who holds him in what is alleged to be unlawful custody.” Braden v. 30th Judicial

   Circuit Court of Kentucky, 410 U.S. 484, 494–95 (1973) (citing Wales v. Whitney, 114

   U.S. 564, 574 (1885)).

30. “In order to grant the writ there must be ‘[s]ome increment of incorrectness beyond

   error,’ although ‘the increment need not be great; otherwise, habeas relief would be

   limited to state court decisions so far off the mark as to suggest judicial incompetence.’”

   Green v. Lee, 964 F. Supp. 2d 237, 254 (E.D.N.Y. 2013) (quoting Matter of Francis S. v.

   Stone, 221 F.3d 100, 111 (2d Cir. 2000))

                                CLAIMS FOR RELIEF

31. Petitioner raises a double jeopardy claim that has been exhausted in the Missouri courts.

   There is no impediment to pursuing habeas relief on an exhausted double jeopardy claim,

   contending that the Fifth Amendment precludes the State from retrying the petitioner,

   even though the State’s prosecution of him remains pending in the state courts. Justices

   of Boston Municipal Court v. Lydon, 466 U.S. 294 (1984); Abney v. United States, 431

   U.S. 651 (1977). Petitioner is currently in the custody of Respondents.

32. The Fifth Amendment to the United States Constitution prohibits placing a person twice

   in jeopardy of life or limb for the same offense. This protection applies to state

   prosecutions through the Fourteenth Amendment. Benton v. Maryland, 395 U.S. 784,

   793-94 (1969). And this protection against double jeopardy applies to both successive



                                             7




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 7 of 16
   punishments and successive prosecutions for the same criminal offense. North Carolina

   v. Pearce, 395 U.S. 711, 717 (1969).

33. Ordinarily, where the defendant seeks a mistrial, “[n]o interest protected by the Double

   Jeopardy Clause is invaded.” United States v. Scott, 437 U.S. 82, 100 (1978). “A

   fundamentally different analysis applies where a mistrial is sought by the Government,

   or, as here, entered by the Court sua sponte.” United States v. Rivera, 384 F.3d 49, 54-55

   (3d Cir. 2004). “There is an inherent danger that the Government will ‘enter[ ] upon the

   trial of the case without sufficient evidence to convict’ and request a mistrial simply to

   marshal a better case.” Id. (quoting Downum v. United States, 372 U.S. 734, 737 (1963)).

   “Similarly, the Double Jeopardy Clause ‘prevents a prosecutor or judge from subjecting a

   defendant to a second prosecution by discontinuing the trial when it appears that the jury

   might not convict.’” Id. (quoting Green v. United States, 355 U.S. 184, 188 (1957)).

34. It is for this reason that “the Double Jeopardy Clause usually bars retrial where the

   prosecution moves for a mistrial over the objection of the defense[.]” United States v.

   Valadez-Camarena, 163 F.3d 1160, 1162-63 (10th Cir. 1998). And “[t]he power to

   declare a mistrial ‘ought to be used with the greatest caution, under urgent circumstances,

   and for very plain and obvious causes.’” Rivera, 384 F.3d at 55 (quoting United States v.

   Perez, 22 U.S. 579, 580 (1824)). “The prosecutor must demonstrate ‘manifest necessity’

   for any mistrial declared over the objection of the defendant.” Washington, 434 U.S. at

   505. “In evaluating whether manifest necessity require[s] [a] mistrial, ‘the critical inquiry

   is whether less drastic alternatives were available[.]” Long v. Humphrey, 184 F.3d 758,

   761 (8th Cir. 1999) (quoting United States v. Shafer, 987 F.2d 1054, 1057 (4th Cir.

   1993)).



                                             8




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 8 of 16
35. The double jeopardy clause “protects a criminal defendant from repeated prosecutions for

   the same offense.” Oregon v. Kennedy, 456 U.S. 667, 671 (1982)). Jeopardy attaches at

   the time the jury is impaneled and sworn. Crist v. Bretz, 437 U.S. 28, 35 (1978). If

   jeopardy has attached and the court grants a mistrial, the defendant may be retried only if

   (1) the court declared a mistrial without the defendant's request or consent, after the trial

   court, in its discretion, concluded that justice would not be served by a continuation of

   the proceedings; or (2) the defendant requested or consented to the mistrial (unless the

   request was caused by prosecutorial misconduct intended to goad the defendant into

   making the request).

36. Because neither of these circumstances apply here, retrial is barred. Justice was not

   served by the granting of a mistrial. First, there were numerous alternatives to a mistrial

   available to the court. Long, 184 F.3d at 761. Petitioner’s counsel brought many of these

   alternatives to the court’s attention. The State opposed every such solution. Petitioner’s

   counsel requested an instruction to the jurors that they must follow the instructions of the

   court. The State opposed this request, arguing that at least one juror indicated an

   unwillingness to follow instructions.

37. The court could have issued the often used “hammer instruction,” instructing the jury on

   the value of reaching a unanimous verdict, a common means for avoiding mistrial. The

   court could have questioned any juror who was failing to follow an instruction of the

   court. State v. Harris, 477 S.W.3d 131, 139 (Mo. App. E.D. 2015), superseded on other

   grounds by Mo. Const. Amend. The State did not offer any curative measures other than

   mistrial. Thus, the State did not meet its “heavy burden” of proving “manifest necessity”




                                             9




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 9 of 16
   for a retrial because there were less onerous means available. Washington, 434 U.S. at

   505.

38. Second, the court could have asked that the jury return verdicts as to some, but not all,

   Counts. State v. Fonville, 433 S.W.3d 477, 482 (Mo. App. W.D. 2014) (approving of an

   instruction to “jury that, if it had reached unanimous agreement on any of the counts,

   which the jury indicated that it had, then it could return a verdict on those counts if it

   wanted to do so and then continue deliberating on the other counts[]”); see also Yeager v.

   United States, 557 U.S. 110, 120 (2009) (“acquittal on some counts and a mistrial

   declared on others”). Petitioner’s counsel made this request multiple times. The court’s

   expressed apprehension that only armed criminal action counts would be returned was

   not a reason for concern; as properly noted and argued by Petitioner’s counsel, the court

   could simply refuse to accept such a verdict as not in proper form. E.g., State v. Pelz, 845

   S.W.2d 561, 565 (Mo. App. W.D. 1992). Thus, the State did not meet its burden of

   showing that a mistrial was necessary. Washington, 434 U.S. at 505.

39. Finally, it was apparent to the parties and the court that it was likely the jury was

   prepared to acquit Petitioner of at least one count of first degree murder. Defense counsel

   raised this issue numerous times. Notably, the State did not rebut this contention at any

   time. The State argued for a mistrial, not based upon any wrongdoing by Petitioner or his

   counsel, but upon a concern that the jury was deadlocked and some jurors may have been

   unwilling to follow instructions on one Count. The State argued against the curative

   measures proposed by Petitioner’s counsel. The State did not offer any other remedy

   besides a mistrial. The State and the court were aware of the inferences.




                                              10




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 10 of 16
40. Importantly, the State argued that there was the possibility of creating error. But this

   argument fails because it was Petitioner who was inviting a verdict on the counts where

   the jury was unanimous. The questions presented by the jury—and read into the record

   by the trial judge—asking if the actions of one man as the initial aggressor should affect

   their verdict on Petitioner’s accusations on another count made this likelihood clear. The

   State’s argument that a mistrial was necessary on all counts, while not identifying any

   particularized error can be nothing but a pretext designed to avoid acquittal.

41. At least one day before any question was raised as to whether at least one juror could

   follow the court’s instructions, the parties and the court were aware that the jury was

   seriously considering Petitioner’s substantial self-defense argument. That evening—

   before any parties knew of allegations that one or more jurors were not following

   instructions, but after the parties were made aware of the likelihood of at least one

   acquittal—the State emailed the court and defense stating its intend to seek a mistrial.

   Thus, the State asked for and received a mistrial, motivated by the desire to avoid an

   acquittal. And the Double Jeopardy Clause “prevents a prosecutor or judge from

   subjecting a defendant to a second prosecution by discontinuing the trial when it appears

   that the jury might not convict.” Green, 355 U.S. at 188. Accordingly, the State failed to

   meet its burden. Washington, 434 U.S. at 505.

42. “‘[T]he ... doctrine of manifest necessity stands as a command to trial judges not to

   foreclose the defendant's option until a scrupulous exercise of judicial discretion leads to

   the conclusion that the ends of public justice would not be served by a continuation of the

   proceedings.’” Gouveia v. Espinda, 17-16892, 2019 WL 2439422, at *12 (9th Cir. June

   12, 2019) (quoting United States v. Dinitz, 424 U.S. 600, 607 (1976). And like the state



                                             11




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 11 of 16
   trial judge reversed by the United State District Court, affirmed by the Ninth Circuit in

   Gouevia, Petitioner’s trial judge failed “to provide any meaningful consideration to

   alternatives to a mistrial[.]” This violated Petitioner’s double jeopardy rights, and

   “retrying [Petitioner] would violate the Double Jeopardy Clause.” Id.

43. Present counsel anticipates that Petitioner’s lead state-court trial counsel will seek a stay

   from the state circuit court of the state court proceedings while this federal habeas

   proceeding remains pending in the federal courts. If the state court fails to issue a stay,

   the petitioner will ask that this Court do so. As Abney and Lydon and other cases readily

   recognize, the right Petitioner seeks to vindicate in this habeas proceeding (the right not

   to be retried) will be lost if he is retried before this proceeding runs its course.




                                              12




    Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 12 of 16
                                   PRAYER FOR RELIEF

WHEREFORE, Petitioner prays this Court:

      a. Grant Petitioner’s double jeopardy claim pursuant to his rights under the Fifth and

         Fourteenth Amendments to the Constitution of the United States;

      b. Stay the pending retrial in State of Missouri v. Reginald E. Jones, Jr., cause number

         1716-CR05241-01, if the state trial court denies a request for stay subsequent to the

         filing of this Petition

      c. Enter an order enjoining the State of Missouri from reindicting or retrying Petitioner

         on the murder and armed criminal action charges at issue in State of Missouri v.

         Reginald E. Jones, Jr., cause number 1716-CR05241-01;

      d. Enter an order requiring the State of Missouri to dismiss all counts of the indictment

         in State of Missouri v. Reginald E. Jones, Jr., cause number 1716-CR05241-01 with

         prejudice;

      e. Enter an Order directing Petitioner’s release from the custody of Respondents; and

      f. Grant such other and further relief as the Court may deem just, proper, and equitable.


                                                   Respectfully submitted,

                                                   /s/ Michael K. Hill
                                                   MICHAEL K. HILL, #68136
                                                   Assistant Public Defender
                                                   Missouri State Public Defender System
                                                   324 East 11th Street
                                                   Suite 2000
                                                   Kansas City, MO 64106-2417
                                                   Phone: (816) 889-2099
                                                   Fax: (816) 889-2999
                                                   Email: Michael.Hill@mspd.mo.gov

                                                   Attorney for Petitioner



                                              13




      Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 13 of 16
                                       VERIFICATION

       I, Michael K. Hill, acting on behalf of Reginald E. Jones, Jr., pursuant to 28 U.S.C.

§ 2242, have studied the allegations of the Verified Petition for a Writ of Habeas Corpus and,

pursuant to 28 U.S.C. § 1746, declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge and belief.


                                                       /s/ Reginald E. Jones, Jr.
                                                       Reginald E. Jones, Jr.




                                                  14




       Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 14 of 16
                                CERTIFICATE OF SERVICE

       I hereby certify that on June 21, 2019, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the Western District of Missouri by using the

CM/ECF system.

       I further certify that a true and correct copy of the foregoing was personally served on the

following individuals:

               Darryl Forté
               Jackson County Sheriff
               4001 NE Lakewood Court
               Lee’s Summit, MO 64064

               Diana Turner
               1300 Cherry Street
               Kansas City, MO 64106

       I further certify that a true and correct copy of the foregoing was served on the following

individuals:

               Bryan Covinsky
               County Counselor
               Jackson County Courthouse
               415 E. 12th Street
               2d Floor
               Kansas City, MO 64106

               Sarah Castle
               Assistant Prosecuting Attorney
               Jackson County Courthouse
               415 E. 12th Street
               11th Floor
               Kansas City, MO 64106

               Dion Sankar
               Assistant Prosecuting Attorney
               Jackson County Courthouse
               415 E. 12th Street
               11th Floor
               Kansas City, MO 64106



                                                15




       Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 15 of 16
     Lauren Dollar
     Assistant Prosecuting Attorney
     Jackson County Courthouse
     415 E. 12th Street
     11th Floor
     Kansas City, MO 64106

     The Honorable Kevin D. Harrell
     Jackson County Courthouse
     415 E. 12th Street
     8th Floor
     Kansas City, MO 64106



                                           /s/ Michael K. Hill




                                      16




Case 4:19-cv-00483-DGK Document 2 Filed 06/21/19 Page 16 of 16
